Citation Nr: 1003201	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  04-17 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1970.  He also served in the Army Reserves from June 1970 to 
December 1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which, in relevant part, denied the Veteran's claim for 
service connection for bilateral hearing loss.

In May 2006 the Board issued a decision denying another claim 
the Veteran had appealed, for service connection for 
tinnitus.  The Board remanded his remaining claims, for 
service connection for bilateral hearing loss and for 
posttraumatic stress disorder (PTSD), to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

The Board has since issued another decision in March 2009 
also denying the claim for service connection for PTSD.  
Whereas the Board again remanded the remaining claim for 
service connection for bilateral hearing loss for still 
further development and consideration.


FINDING OF FACT

The Veteran's bilateral hearing loss was not caused or made 
permanently worse by his military service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  
See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2002, June 2006 and May 2009 (the latter two following and as 
a result of the Board's May 2006 and March 2009 remands).  
The letters informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the June 2006 and May 2009 letters complied with Dingess 
by discussing the downstream disability rating and effective 
date elements of the claim.



Moreover, since providing that VCAA notice in June 2006 and 
May 2009, the AMC has readjudicated the claim in the October 
2009 SSOC - including considering additional evidence 
received in response to that additional notice and since the 
initial rating decision at issue, SOC, and any prior SSOC.  
This is important to point out because if, as mentioned, 
there was no VCAA notice provided prior to the initial 
adjudication of the claim, or, as here, for whatever reason 
the notice provided was inadequate or incomplete, this timing 
error may be effectively "cured" by providing any necessary 
notice and then going back and readjudicating the claim, 
including an SSOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claim.  In other words, the claim has been reconsidered 
since providing all necessary VCAA notice.  Hence this timing 
error in the provision of this additional notice, since it 
did not precede the initial adjudication of the claim, is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See again Mayfield IV 
and Prickett, supra.  See also 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), service personnel records, VA medical 
records, private medical records, and lay statements in 
support of his claim.  The Board also sees that in the June 
2006 letter, sent on remand, the AMC asked the Veteran to 
provide the names, addresses, and approximate dates of 
treatment of all health care providers that had treated him 
for his claimed disability in order that these records not 
previously associated with his claims file could be obtained 
and considered.  In response, he submitted information that 
he previously had provided.  See 38 C.F.R. § 3.159(c)(1), 
(c)(2) and (c)(3).



Additionally, following and as a result of the Board's March 
2009 remand, the AMC arranged for a VA compensation 
examination for a medical nexus opinion concerning the cause 
of the Veteran's bilateral hearing loss - and, in 
particular, whether it is related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  He had this 
requested VA compensation examination in June 2009, and the 
report of the evaluation contains the requested opinion and 
all findings needed to fairly decide the claim.  
38 C.F.R. § 4.2.  Consequently, the Board also is satisfied 
as to substantial compliance with its May 2006 and March 2009 
remand directives.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Whether the Veteran is Entitled to Service Connection for 
Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Stated somewhat differently, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999)..

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from disease or 
injury incurred in or aggravated in the line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).



To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for purposes of other 
periods of service (e.g., the Veteran's period of active duty 
in the Army from 1967 to 1970) does not obviate the need to 
establish that he is also a "Veteran" for purposes of the 
period of ACDUTRA if the claim for benefits is premised on 
that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" 
status and be eligible for service connection for disability 
claimed during his INACDUTRA service, the record must 
establish that he was disabled from an injury (but not 
disease) incurred or aggravated during INACDUTRA.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

Certain chronic diseases, such as organic disease of the 
nervous system, including sensorineural hearing loss, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  
Moreover, this presumption does not apply to claims based on 
ACDUTRA or INACDUTRA service.  Biggins v. Derwinski, 1 Vet. 
App. 474, 
477-78 (1991).

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2009); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2009).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of diagnosis or etiology generally do not 
constitute competent evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) and Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, 2 Vet. App. 494 (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

There is, however, an exception to this general rule.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  When, for example, a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Summarily speaking, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
service connection, the benefit of the doubt is resolved in 
favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).



The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But 
according to VA regulation, the hearing loss must be 
sufficiently severe to be considered an actual disability.  
More specifically, according to VA standards, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by these standards must be currently present.  
Service connection is possible if this current hearing loss 
disability can be adequately linked to the Veteran's military 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

As for this threshold preliminary determination of whether 
the Veteran has sufficient hearing loss to be considered a 
disability according to the requirements of 38 C.F.R. 
§ 3.385, the results of his June 2009 VA compensation 
examination confirm that he does.  During that evaluation, as 
concerns his right ear, he had a 70 decibel (dB) loss at 
500 Hertz, a 65 dB loss at 1,000 Hertz, a 50 dB loss at 
2,000 Hertz, a 55 dB loss at 3,000 Hertz, and 60 dB loss at 
4,000 Hertz for an average of 58 dB.  And regarding his left 
ear, he 45 dB losses at 500 and 1,000 Hertz, a 55 dB loss at 
2,000 Hertz, a 50 dB loss at 3,000 Hertz, and 60 dB loss at 
4,000 Hertz for an average of 53 dB.  He had 92 percent 
speech recognition in his right ear and 98 percent in his 
left.

So the determinative issue is whether the Veteran's bilateral 
hearing loss disability is attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  And, unfortunately, it is in this 
critical regard that his claim fails.

The report of the Veteran's 1967 military entrance 
examination indicates he entered service with no left ear 
hearing loss.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

Until rather recently, the provisions of 38 C.F.R. § 3.304(b) 
only required a finding that clear and unmistakable evidence 
(CUE) showed that an injury or a disease existed prior to 
service in order to rebut this presumption of soundness.  
However, the provisions of 38 C.F.R. § 3.304(b) were 
invalidated as being inconsistent with 38 U.S.C.A. § 1111.  
See generally Cotant v. Principi, 17 Vet.App. 116 (2003), 
Jordan v. Principi, 17 Vet.App. 261 (2003), and Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Pursuant to 
these developments, to now rebut the presumption of soundness 
at service entry, there must be CUE showing the disorder 
preexisted service and CUE that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).

Because hearing loss in the left ear was not noted during the 
service entrance examination, it is presumed the Veteran had 
normal hearing in this ear when entering service.  
Consequently, the standards announced in VAOGPREC 3-2003 are 
applicable, i.e., the two-pronged rebuttal standard requiring 
CUE of both 
pre-existence and of no in-service aggravation.  

CUE is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence.").  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the non-aggravation result be 
"undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 
(2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Here, although not necessarily noted during his military 
enlistment examination, there nonetheless is the required CUE 
the Veteran had hearing loss in his left ear prior to 
beginning his military service and CUE of no chronic 
aggravation (meaning permanent worsening) of this pre-
existing hearing loss during his military service to satisfy 
VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).  See also 38 C.F.R. § 
3.303(c) indicating that, in regards to pre-service 
disabilities noted in service, there are medical principles 
so universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established no additional or confirmatory evidence is 
necessary.  

After reviewing the claims file for the Veteran's pertinent 
medical and other history and conducting a personal physical 
examination of the Veteran, including a hearing test 
(audiogram), the June 2009 VA compensation examiner 
determined the Veteran had bilateral hearing loss prior to 
beginning his military service, so not just in his right ear 
(as was documented in the report of his entrance 
examination), but also in his left ear.

In discussing the medical rationale of this opinion, this 
examiner explained that the Veteran's hearing loss is not due 
to his experience in the service but, instead, the result of 
a pre-existing condition that had occurred from time to time 
throughout his life, apparently referring to a chronic ear 
infection that had gotten worse through the years.

Additionally, this VA examiner discounted any notion there 
was aggravation of the pre-existing left ear hearing loss 
during the Veteran's service.  And as proof of this,  the VA 
examiner pointed out the Veteran's hearing was actually 
better when examined for separation from service than it was 
when examined for enlistment.  Furthermore, this VA examiner 
discounted the notion that the Veteran's weapons training of 
the relatively short duration while in service, including in 
connection with his reserve training, caused or contributed 
to the damage to his hearing.

Aside from his enlistment physical (documenting the hearing 
loss in his right ear), the Veteran's STRs are completely 
unremarkable for any complaints or problems with his hearing 
acuity in either ear, supporting the VA compensation 
examiner's conclusion that the pre-existing hearing loss, 
both in the right ear as well as left, clearly and 
unmistakably did not increase in severity during the 
Veteran's military service, i.e., was not chronically 
aggravated during or by his service, certainly not beyond its 
natural progression.  Therefore, there is the required CUE 
not only of hearing loss in the Veteran's right ear prior to 
his service, but also in his left ear, and equally the 
required CUE confirming there was no chronic aggravation 
(i.e., permanent worsening) of this pre-existing hearing loss 
during his service to satisfy the two-pronged rebuttal 
standard of VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Turning back now to the hearing loss in the right ear, it is 
worth reiterating that the Veteran's 1967 military entrance 
exam report indicates he entered the service with documented 
hearing loss in this ear.  The regulations provide expressly 
that the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id., at (b)(1).
The Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

Here, though, the finding of pre-existing hearing loss in the 
right ear is not predicated entirely, or even at all, on the 
Veteran's self-reported history.  Rather, it was documented 
in the report of his military enlistment examination.  
And because right ear hearing loss was noted during that 
entrance examination, the presumption of soundness at service 
entrance - as it relates to this ear, does not arise.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of 
soundness attaches only where there has been an induction 
examination during which the disability about which the 
Veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This 
clearly and unmistakably was not the situation in this 
particular instance.

If, as here, a pre-existing disability is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).



A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The Veteran asserts that he was exposed to excessive noise 
while in service and that he also suffered from an illness 
during service that included a fever; and he attributes his 
current bilateral hearing loss to that noise exposure and 
illness.

But independent medical evidence is needed to support a 
finding that the 
pre-existing disorder increased in severity during service 
beyond its natural progression.  See Paulson v. Brown, 7 Vet. 
App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1994).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Moreover, mere temporary or intermittent flare-ups of a pre-
existing injury or disease during service are insufficient to 
be considered "aggravation in service", unless the underlying 
condition, itself, as contrasted with mere symptoms, 
has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Further still, in Verdon v. Brown, 8 Vet. App. 529 (1996), 
the Court held that the presumption of aggravation does not 
attach even where the pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it 
is no more disabling than it was at entry into service.  Only 
if the Veteran somehow manages to show a chronic worsening of 
his pre-existing hearing loss during his service would the 
presumption of aggravation apply and, in turn, require the 
Board to then show by CUE that the worsening was not beyond 
the condition's natural progression.

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

Here, this independent medical evidence comes in the way of 
the June 2009 VA compensation examiner's opinion, which, as 
previously explained, discounted any notion there was 
aggravation of the pre-existing hearing loss - including in 
the right ear, during the Veteran's military service.  And, 
again, in discussing the medical rationale for this opinion, 
this VA examiner pointed out that the Veteran's hearing was 
actually better when examined for separation from service 
than it was when examined for his enlistment.  So his hearing 
acuity improved during service; it did not, instead, get 
worse, much less chronically (meaning permanently) worse.  
Additionally, this VA examiner discounted the notion that the 
Veteran's weapons training of the relatively short duration 
during service - including in connection with his reserve 
training, exacerbated the pre-existing hearing loss or 
otherwise caused or contributed to the damage to the 
Veteran's hearing.  This examiner cited, instead, the pre-
existing, chronic ear infections that had gotten worse 
through the years as the source of the Veteran's hearing 
loss, not his military service.

The Veteran's STRs, with the exception of his induction 
examination, are completely unremarkable for any complaints 
or problems with his hearing, including in his right ear, so 
supportive of the VA examiner's conclusion that there was no 
chronic worsening (i.e., aggravation) of the pre-existing 
hearing loss, including in this ear, during or as a result of 
the Veteran's military service.

Accordingly, since there is no competent opinion to the 
contrary, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.  And in this circumstance, when the 
preponderance of the evidence is unfavorable, the doctrine of 
reasonable doubt does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

The claim for service connection for bilateral hearing loss 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


